Title: Remarks & Occurs. in May [1770]
From: Washington, George
To: 




May 1st. John Harvey went to Ditchg. on my Mill Race at 1/3 pr. Rod.


   
   Harvey settled 12 Aug. 1770 for £1 in return for his labor for GW (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 288).



 


2. The Mason’s went to laying Stone in the walls of the water Pit (dry Stone). Mr. Flemings ship Carpenter finishd his work here and returnd home havg. been employd 31¼ days. Went to Flatting Sand &ca. round to the mill. Carrd a Load of sand this day.


   
   The water pit was the trough in which the new mill’s waterwheel was to turn. dry stone: The stones in the pit were fitted together without mortar. The ship carpenter was an indentured servant of Thomas Fleming (d. 1786), shipwright formerly of Annapolis and now of Alexandria. During the past several weeks, Fleming’s carpenter had sheathed the bottom of GW’s schooner and had made needed repairs (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 135, 314; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 10). flatting sand &ca.: GW had materials needed by the stonemasons brought by flatboat up Dogue Creek to the site of the new mill. The sand was to be mixed with lime and water to form mortar needed to build the exterior walls of the mill.



 


3. Thomas Emmerson set into ditchg. on my Mill Race on the same terms as above that is 1/3 pr. Rod & finding himself. Finished planting Corn at Muddy hole Plantation.


   
   Thomas Emmison had been hired by Lund Washington in 1764 to work on a mill then being built, apparently under Lund’s general supervision, for

William Fitzhugh of Chatham, Stafford County (Lund Washington’s account book, 1762–85, MdAN). Lund was probably also responsible for engaging Emmison to help dig GW’s millrace, but Emmison, like Coxe Rice, must have done little or no work for GW; he, too, is not mentioned in GW’s ledger.



 


4. Began to flat Stone round—as also to carry wood round for burning Lyme. William Crook began to Work on my Mill Race on the same terms above mentioned.


   
   Freestone from George William Fairfax’s quarries and firewood for GW’s limekiln are now being brought upstream by the flatboats. GW had oyster shells burned in the kiln to produce lime for making mortar. William Crook was another ditcher who apparently did not stick to his task long enough to justify an entry for payment in GW’s ledger.



 


5. Richard Talbot, one of Mr. Balls hands was absent from work. John Harvey was also absent from his ditching. Finished Planting Corn at Doeg Run Plantation this day—viz the 5th. Richd. Talbot was not at work but went up to Alexandria.
 


7. Got the Battoe, & the two Boats round to the Mill with stone. William Crook nor Thoms. Emmerson were at work on the Mill Race today.
 


8. Neither of the above Persons were at work on the Race today. But Abel Cellicoe and one of his Sons set into ditching on the Race. Finished Planting of Corn in the Neck this day. Got two Boats load of Lime, Wood & one of Stone to the Mill—but the Battoe was stopd by Wind.


   
   Abel Callico had worked for Lund Washington on Fitzhugh’s mill in 1764, but neither he nor his son proved to be of much help in digging GW’s millrace, as they also failed to merit any pay (Lund Washington’s account book, 1762–85, 36, MdAN).



 


9. Dischargd Clevelands Waggon. Ball & his People Went about 12 Oclock to Framing the Mill Work.
 


10. Mr. Christian went away this afternoon. I rid to the Mill.
 


11. Eight hands were at work upon dry Mill Race today.


   
   GW had given up hiring ditchers and had set some of his slaves to digging the race.



 


12. Seven hands were at Work this day upon my Mill Race.
 


14. Ten or Eleven hands were at Work to day.
 



15. About 10 hands at Work to day on the Race.
 


16. Jonathan Palmer and his Family movd to Poseys to live. Abt. 7 hands at Work to day.
 


17. 10 hands at work to day. The H⟨oist⟩ frame & Mill beam were put up to day. Began also to raise Scaffolds for the Masons this day.
 


18th. Mr. Ball & his People went into the Woods again to get Scantling to carry on his work there not being sufft. for that purpose.

	
   
   The scantling was being taken for the new mill from the land Thomas Hanson Marshall had agreed to give GW in exchange for the Maryland property GW had bought from Robert Alexander. This was the most convenient location from which to get the timber. However, because Alexander had not yet given Marshall either use of or title to the land in Maryland, the deal was still pending, and GW was obliged to pay Marshall £5 for the trees cut here. Most of the timber for the mill had been obtained during the previous summer from land belonging indisputably to GW (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 139; GW to Marshall, 16 Mar. 1770, DLC:GW).



 


19. Set of for Williamsburg to the Assembly.
